UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Robertson, Anschutz, Schneid & Crane LLC                CASE NO.: 20-15557-MBK
10700 Abbott's Bridge Road, Suite 170
Duluth, GA 30097                                        CHAPTER 13
Telephone Number 470-321-7112
Attorneys For Secured Creditor

                                                        Objection to Confirmation of Debtor's
                                                        Chapter 13 Plan
In Re:

Tracey L. Gladden,

         Debtor.


         OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN
Home Point Financial Corporation ("Secured Creditor”), by and through its undersigned counsel,
objects to confirmation of Debtor’s Chapter 13 Plan (DE #2 ), and states as follows:
   1. Debtor, Tracey L. Gladden, (“Debtor”), filed a voluntary petition pursuant to Chapter 13
         of the Bankruptcy Code on April 14, 2020.
   2. Secured Creditor holds a security interest in the Debtor’s real property located at 7 River
         Lane, Delanco, NJ 08075, by virtue of a Mortgage recorded on January 4, 2019 in Book
         OR13369, at Page 7220 of the Public Records of Burlington County, NJ. Said Mortgage
         secures a Note in the amount of $147,205.00.
   3. The Debtor filed a Chapter 13 Plan on April 14, 2020.
   4. The Plan fails to include payments toward the arrears owed on the Note and Mortgage
         with Secured Creditor. It is anticipated that Secured Creditor’s claim will show the
         pre-petition arrearage due Secured Creditor is     approximately $8,159.14, whereas the
         Plan treats Secured Creditor as unaffected. Therefore, the Plan is not in compliance with
         the requirements of 11 U.S.C. §§ 1322(b)(3) and 1325(a)(5) and cannot be confirmed.
         Secured Creditor objects to any plan which proposes to pay it anything less than




                                                                                               20-035536
                                                                                   GLADDEN, TRACEY
                                                                                Objection to Confirmation
                                                                                                   Page 1
   $8,159.14, subject to the final figures in the anticipated proof of claim, as the pre-petition
   arrearage over the life of the plan.


WHEREFORE, Secured Creditor respectfully requests this Court sustain the objections
stated herein and deny confirmation of Debtor’s Plan, and for such other and further relief as
the Court may deem just and proper.
                                          Robertson, Anschutz, Schneid & Crane LLC
                                          Attorney for Secured Creditor
                                          10700 Abbott's Bridge Road, Suite 170
                                          Duluth, GA 30097
                                          Telephone Number 470-321-7112

                                          By: /s/Aleisha C. Jennings
                                          Aleisha C. Jennings, Esquire
                                          NJ Bar Number AJ-2114
                                          Email: ajennings@rasnj.com




                                                                                             20-035536
                                                                                 GLADDEN, TRACEY
                                                                              Objection to Confirmation
                                                                                                 Page 2
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Robertson, Anschutz, Schneid & Crane LLC CASE NO.: 20-15557-MBK
10700 Abbott's Bridge Road, Suite 170
Duluth, GA 30097                         CHAPTER 13
Telephone Number 470-321-7112
Attorneys For Secured Creditor
                                         Objection to Confirmation of Debtor's
                                         Chapter 13 Plan
In Re:

Tracey L. Gladden,

      Debtor.



                             CERTIFICATION OF SERVICE

  1. I, Aleisha C. Jennings, represent Home Point Financial Corporation in this matter.
  2. On May 14, 2020, I caused a copy of the following pleadings and/or documents to be sent
      to the parties listed in the chart below: Objection to Confirmation of Debtor's Chapter 13
      Plan
  3. I certify under penalty of perjury that the above documents were sent using the mode of
      service indicated.

  May 14, 2020
                                            Robertson, Anschutz, Schneid & Crane LLC
                                            Attorney for Secured Creditor
                                            10700 Abbott's Bridge Road, Suite 170
                                            Duluth, GA 30097
                                            Telephone Number 470-321-7112

                                            By: /s/Aleisha C. Jennings
                                            Aleisha C. Jennings, Esquire
                                            NJ Bar Number AJ-2114
                                            Email: ajennings@rasnj.com


                                                                                              20-035536
                                                                                  GLADDEN, TRACEY
                                                                               Objection to Confirmation
                                                                                                  Page 3
Name and Address of Party Served   Relationship of Party to the    Mode of Service
                                   Case
 Brad J. Sadek                     Attorney for Debtor             [ ] Hand-delivered
Sadek and Cooper                                                   [x] Regular mail
1315 Walnut Street                                                 [ ] Certified Mail/RR
Ste 502                                                            [ ] E-mail
Philadelphia, PA 19107                                             [x] Notice of Electronic Filing
                                                                  (NEF)
                                                                   [ ] Other
                                                                  ___________________________
                                                                   (as authorized by the court*)
 Tracey L. Gladden                 Debtor.                         [ ] Hand-delivered
7 River Lane                                                       [x] Regular mail
Delanco, NJ 08075                                                  [ ] Certified Mail/RR
                                                                   [ ] E-mail
                                                                   [ ] Notice of Electronic Filing (NEF)
                                                                   [ ] Other
                                                                  ___________________________
                                                                   (as authorized by the court*)
Albert Russo                       Standing Chapter 13 Trustee     [ ] Hand-delivered
Standing Chapter 13 Trustee                                        [x] Regular mail
CN 4853                                                            [ ] Certified Mail/RR
Trenton, NJ 08650-4853                                             [ ] E-mail
                                                                   [x] Notice of Electronic Filing
                                                                  (NEF)
                                                                   [ ] Other
                                                                  ___________________________
                                                                   (as authorized by the court*)
U.SU.S. Trustee                    U.S. Trustee                    [ ] Hand-delivered
US Dept of Justice                                                 [x] Regular mail
Office of the US Trustee                                           [ ] Certified Mail/RR
One Newark Center Ste 2100                                         [ ] E-mail
Newark, NJ 07102                                                   [x] Notice of Electronic Filing
                                                                  (NEF)
                                                                   [ ] Other
                                                                  ___________________________
                                                                   (as authorized by the court*)




                                                                                              20-035536
                                                                                  GLADDEN, TRACEY
                                                                               Objection to Confirmation
                                                                                                  Page 4
